DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Arguments
Applicant’s arguments, see pages 27-28, filed 4/26/2022, with respect to the rejections of claims 1-15 under 112(b), the rejections of claims 1 and 14 under 102, and the rejections of claims 2-3, 10-13, and 15 under 103 have been fully considered and are persuasive.  The rejections of claims 2-9 under 112(b), the rejections of claims 1 and 14 under 102, and the rejections of claims 2-3, 10-13, and 15 under 103 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
The most pertinent prior art reference is represented by Jones (US 2005/0246122 A1).  
Jones discloses an apparatus and method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material (FIGS. 1 and 2; Abstract) with the magnetic locator comprising:  at least one transmitter comprising at least one transmitter coil (FIG. 1; paragraphs [0021]-[0022] and [0026]) and at least one generator of at least one transmission signal, connected to the at least one transmitter coil, so that the at least one transmitter coil transmits at least one transmitting magnetic field at least one determined angular frequency ω in response to the transmission signal that is sent to it by the generator; at least one receiver comprising at least one receiver coil and a measuring device, which is connected to the at least one receiver coil and which supplies at least one measurement of a receiving magnetic field respectively induced by the transmitting magnetic field in each receiver coil, in such a way as to supply the at least one measurement for ranging.  
Neither Jones nor other search results disclose the features recited in independent claims 1-4 and 10-13 in which for each of a number of iterations for computing error, first computing a value Δi, a parameter β of the magnetic-field-disrupting material so as to minimize a vector A.β - B over its coordinates, and a disrupted model Hpi as a function of Hi and Ipi according to the equations 
Hpi= Hi+Pi,
 
    PNG
    media_image1.png
    98
    177
    media_image1.png
    Greyscale

where Pi is a disruption made to the at least one measurement Ipi by the magnetic-field-disrupting material, ρi is an intensity of the disruption, αi is a phase shift angle caused by the magnetic-field-disrupting material, the parameter β being identical for all the measurements Ipi.
For these reasons, the claimed invention distinguishes itself from the prior arts of record and is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863